Citation Nr: 1533671	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a parotidectomy.

2.  Entitlement to service connection for human immunodeficiency virus (HIV).

3.  Entitlement to service connection for a psychiatric disability, to include a bipolar disorder and anxiety disorder.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is now with the RO in Columbia, South Carolina.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2014).  In the July 2008 substantive appeal, the Veteran indicated that he wanted to testify before a member of the Board at Travel Board hearing at a local VA Office.  The Veteran withdrew that request for hearing in a statement submitted in August 2014.  However, in July 2015, the Veteran's representative put forth argument that the Veteran should be provided a hearing before a member of the Board in a document titled Motion to Remand for Hearing.  An appellant or representative can request a hearing at any time on or after filing a substantive appeal.  38 C.F.R. § 20.703 (2014).  A hearing on appeal will be granted if the appellant, or the representative acting on behalf of the appellant, expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2014).  Therefore, the Board finds that there is an outstanding hearing request and the Veteran has a right to be scheduled for a hearing. 

The Board notes that evidence in the claim file shows that this Veteran is currently incarcerated.  VA's duty to assist incarcerated Veterans requires it to tailor its assistance to meet peculiar circumstances of confinement, as incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  The Board notes that there are various options to provide a Veteran a hearing pursuant to 38 C.F.R. § 20.700(d)-(e), to include an electronic hearing when suitable facilities and equipment are available.  38 C.F.R. § 20.700 (2014).

Therefore, the RO should make reasonable efforts to contact the facility where the Veteran is incarcerated.  The Veteran has provided contact information to arrange a hearing.  Efforts should be undertaken to ascertain whether it is possible that the appellant might be escorted to a hearing, or whether there are other facilities that might be used to provide the Veteran a Board videoconference hearing while he is incarcerated, if he wants a hearing.  All documentation of the above efforts should be included in the Veteran's electronic claims folder.

Accordingly, the case is REMANDED for the following action:

Contact the facility where the Veteran is incarcerated and ascertain whether it is possible to schedule a hearing.  It should be determined whether the facility has the ability to arrange for appellant to be escorted to a hearing at the RO, or whether there are videoconference options that might be used.  If so, the hearing should be scheduled.  If not, the Veteran is to be offered an opportunity to make additional written presentation.  All documentation of the above efforts should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




